The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 17, 2015

                                       No. 04-15-00422-CR

                                       Carl RANDLE, JR.,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR4661A
                         Honorable Mary D. Roman, Judge Presiding

                                         ORDER
        Appellant’s appointed appellate counsel, Michael Lee Young, Chief Public Defender, has
filed a motion to withdraw as counsel. In his motion, Mr. Young states he was appointed on July
8, 2015, to represent appellant on appeal. The appeal was assigned to attorney Michael D.
Robbins, an attorney with the Public Defender’s Office. Mr. Robbins currently represents
appellant’s co-defendant, Carl C. Ross, on appeal. Accordingly, Mr. Robbins has a conflict and
cannot continue to represent appellant in this appeal.

        Based on the foregoing, we GRANT the motion to withdraw. Because appellant no
longer has appellate counsel, we ORDER the appeal ABATED and REMAND the matter to the
trial court. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that
appellate courts may abate appeals so that trial court can assure appellant has effective assistance
of counsel). We ORDER the trial court to conduct a hearing and enter findings of fact and
conclusions of law on or before August 6, 2015 with respect to the following:

       (1)     Whether appellant is still indigent; and

       (2)     If appellant is still indigent, who shall be appointed as appellant’s new
               appellate counsel.

         We further ORDER the trial court clerk to file a supplemental clerk’s record containing
the trial court’s findings of facts and conclusions of law on or before August 17, 2015. We also
ORDER the court reporter to file a supplemental reporter’s record of the hearing, along with
copies of any documentary evidence admitted, no later than twenty days after the date of the
hearing. After the supplemental records are filed, the appeal will be reinstated on the docket of
this court.
         We order the clerk of this court to service copies of this order on the trial court, the
district clerk, the court reporter, all counsel, and appellant.

       All appellate deadlines are SUSPENDED pending further orders from this court.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court